Citation Nr: 1453505	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  07-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to higher initial ratings for impairment of the left thigh, formerly degenerative joint disease (DJD) of the left hip; evaluated as 10-percent disabling on the basis of limitation of abduction or adduction; 10-percent disabling on the basis of limitation of extension; and, noncompensable on the basis of limitation of flexion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to August 2003.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that granted service connection for DJD of the left hip and assigned an initial noncompensable disability rating, effective September 1, 2003. 

In a February 2007 Decision Review Officer (DRO) decision, an initial 10-percent rating for DJD of the left hip was assigned, effective September 1, 2003.

In July 2007, he also testified at a hearing before an RO DRO.  

The Veteran appeared at a Board hearing in September 2010 at the RO before the undersigned.  Transcripts of the testimony at both hearings are associated with the claims file.

 In April 2010, November 2010, and April 2013, the Board remanded the case-initially for a Board hearing, then for additional development.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.



FINDINGS OF FACT

1.  For the period prior to April 11, 2013, the left hip disability was manifested by arthritis shown on X-ray and noncompensable limitation of motion (LOM).

2.  As of April 11, 2013, the left hip disability was manifested by noncompensable limitation of flexion, extension limited to 5 degrees; and, limitation of rotation so that the Veteran could not toe-out more than 15 degrees; limitation of abduction beyond 10 degrees has not been shown.  


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for limitation of flexion of the left hip have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003-5252 (2014).

2.  The requirements for separate additional ratings for the left hip disability were not met prior to April 11, 2013.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003-5252, 5251, 5253 (2014).

3.  The requirements for ratings in excess of 10 percent for limitation of extension and rotation (abduction and adduction) left hip, have not been met since April 11, 2013; and the requirements for a compensable rating for any of these disabilities was not met prior to that date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5251, 5253.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issue before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria, to include occupational impairment.   The duty to explain the issues has been interpreted by the Court as requiring that persons conducting hearings explain the elements of the claim that had not yet been proven.  Procopio v. Shinseki, 26 Vet. App. 76 (2012).  

More recently the Court has further expanded the Board's duties under 38 C.F.R. § 3.102(c)(2) in the cases involving increased ratings.  The duty to fully explain outstanding, material issues pursuant to 38 C.F.R. § 3.103(c)(2) generally requires a Board member to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating.  Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  Leavey v. Shinseki, No. 12-1883 (Nov. 18, 2013) (en banc).

In the instant case questions were asked at the hearing that were designed to elicit information as to additional evidence that could substantiate the claims.  The case was subsequently remanded twice in efforts to obtain such evidence and further development did lead to a partial grant of the benefits sought.  At the hearing there was no specific discussion the rating criteria or the elements of the claim that remained to be proven.  In Leavey the Court noted that these elements could be gleaned by the "Board member" from the statement of the case.  In the instant case, the Veteran and his representative had received copies of the statement of the case and this and prior notice letters had essentially explained that ratings were based on comparisons of symptoms with rating criteria.  Following the Board's remand, the agency of original jurisdiction provided rating decisions and supplemental statements of the case that explained the elements of the claim that had not been established (that the Veteran's symptoms did not meet the rating criteria for a higher rating).  Subsequent to the Board's remands the AOJ also considered and discussed referral of the appeal for consideration of an extraschedular rating.  At this point any deficiency in the notice provided at the hearing is harmless, because the Veteran has received full notice through the myriad of communications provided by VA in the more than 11 years his claim and appeal have been pending.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Board remanded the case for a hearing, current examinations; and for clarification as to additional limitation due to functional factors.  This development was completed.

Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their entire history.  Id.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2014).  VA will resolve reasonable doubt regarding the degree of disability in favor of the claimant.  38 C.F.R. § 4.3 (2014).  Where there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Not all disabilities will show all the specified rating criteria but coordination of the rating with functional impairment is required.  38 C.F.R. § 4.21 (2014).  
 
The Board will consider entitlement to staged ratings to compensate for times during the rating period the Veteran's knee disabilities may have been more severe than at other times during the course of the claim on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran's disability has been rated as traumatic arthritis under DC 5010.  DC 5010 provides that arthritis due to trauma is to be rated under DC 5003 as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate Diagnostic Codes for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20-percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10-percent rating is assigned.  DC 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and there is pain and noncompensable LOM.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Hip disability is rated under DCs 5250 through 5255, with 5251, 5252, and 5253 being the relevant criteria for the Veteran's disability.  See 38 C.F.R. § 4.71a.

Under DC 5251, a 10 percent disability rating may be assigned for disabilities marked by thigh extension limited to 5 degrees.  38 C.F.R. § 4.71a.

A 10-percent rating is warranted where hip flexion is limited to 45 degrees. A 20- percent disability rating is warranted where flexion is limited to 30 degrees; 30 percent where flexion is limited to 20 degrees; and, 40 percent where flexion is limited to 10 degrees.  Id.

Under DC 5253, which considers impairment of the thigh, a 10-percent disability rating is assigned where there is limitation of rotation of the leg, with inability to toe-out more than 15 degrees.  A 10-percent disability rating may also be assigned where the disability is manifested by limitation of adduction of the leg, with the inability to cross the legs.  A 20-percent maximum schedular disability rating is appropriate where there is inability to abduct beyond 10 degrees.  Id.

The normal range of hip flexion is from 0 to 125 degrees and the normal range of hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2014).

The report of an October 2004VA general medical examination reflects the examiner reviewed the claims file, including the service treatment records, as part of the examination.  The examiner noted the Veteran sustained a left hip contusion in active service, which was diagnosed as a strain.  X-rays showed no evidence of a fracture, but the Veteran reported having experienced a constant ache since.  On a scale of 1 to 10, he assessed his pain on average at 2/10, but it could increase to 6/10 due to activity.  He stated he had used Ibuprofen in the past but was not using it at the time of the examination.  The Veteran reported that prolonged standing, walking, running and jogging, using stairs down ladders were triggering factors.  He reported that he did not use any assistive devices for walking, and he worked full time at an automobile dealership.

Physical examination revealed the Veteran's posture and gait were normal.  Neurological examination of the lower extremities was normal.  The examiner diagnosed status post-left hip contusion with osteoarthritic changes.  X-rays showed mild sclerosis of the roof of the acetabulum, and small osteophytes at the neck of the femur.  There was no evidence of a soft tissue abnormality.

The examiner did not record range of motion (ROM) values for the left hip.  Thus, another examination was arranged.

The February 2005 examination report reflects the same examiner conducted the examination as conducted the October 2004 examination.  The Veteran reported the same history as he reported at the October 2004 examination, and he added that he did not use a brace of any kind, and that he had not experienced any incapacitating episodes over the prior 12 months.

Physical examination of the left hip revealed flexion of 0 to 125 degrees with no reported pain.  Extension was to 30 degrees with no reported pain; adduction was to 25 degrees with no reported pain; abduction was to 45 degrees with no reported pain; and, external rotation was to 0-60 degrees with no reported pain.  Muscle strength on both lower legs was 5/5 and equal.  DTRs were 2+ and equal, and the Veteran's gait was normal.  There was no abnormal shoe wear.  Repetitive-motion testing did not show any fatigability weakness or change in ROM or increase in pain other than stated above.

These findings would not support a rating in excess of 10 percent for the left hip, because the pertinent ranges of motion were within normal limits and there was no additional limitation due to functional factors such as pain.  38 C.F.R. §§ 4.40, 4.45.  The examiner did not specifically report whether the Veteran could toe out or cross his legs, but the absence of symptoms on examination and the normal gait weigh against a finding that the Veteran met or approximated the criteria for additional separate ratings for the left hip disability.

At the November 2007 hearing before a DRO, the Veteran testified the left hip caused him a lot of pain, and that prolonged sitting, or moving around aggravated his symptoms.  The DRO informed the Veteran another examination would be arranged.

The November 2007 examination report reflects that the Veteran reported continuous daily pain, worse in the morning, for which he used Ibuprofen as needed for relief.  He also reported weekly flare-ups for which rest was needed to decrease the symptoms.  On average, the Veteran assessed his pain as 3-4/10.  Physical examination revealed the Veteran's posture as normal.  ROM on flexion was 0 to 100 degrees; internal rotation was to 30 degrees, and external rotation was to 45 degrees; adduction was to 30 degrees, and abduction to 40 degrees.  The examiner noted that the onset of pain was at the end point of all movements.  The examiner noted X-rays that showed Persistent spurring, mainly at the superolateral aspect of the femoral head.  The examiner diagnosed left hip osteoarthritis.

These findings show the left hip continued to more nearly approximate the assigned 10-percent rating.  The examination did not show compensable limitation of motion.  While there was noncompensable limitation of flexion and abduction, the rating criteria provide for a single 10 percent rating for each major joint affected by arthritis and noncompensable limitation of motion.  DC 5003.

The Veteran's testimony and reports at the hearing suggest that he was experiencing flare-ups and pain; the examiner did not find additional limitation of motion due to pain.  The extent of any additional limitation of motion due to flare-ups was not assessed until VA examinations in 2013 and 2014, but these essentially found no additional limitation of motion.

The range of extension was better than to 5 degrees; flexion was greater than 45 degrees; abduction was well beyond 10 degrees; and the examiner indicated that the Veteran was able to cross his legs and  toe-out the left leg more than 15 degrees.  See 38 C.F.R. § 4.71a, DCs 5251-5253.  The examiner also noted that there was no ankylosis of the hip joint, and that repetitive-use testing did not result in additional loss of ROM in any of the spheres.  See 38 C.F.R. §§ 4.40, 4.45.

Occupationally, the Veteran reported he has to deal with the 3-4/10 pain while at work, to include on those occasions when he had to get under a vehicle.  He reported further that he was unable to lift more than 30 pounds.  The examiner assessed the impact on the Veteran's activities of daily living as mild on toileting and grooming; severe on exercise and sports, as the Veteran reported he no longer could run or lift weights; and moderate in all other areas.

Non-VA outpatient records dated between 2007 and 2010 note the Veteran's complaints of chronic left hip pain, and that he took Ibuprofen for relief.  They do not indicate the extent of any limitation of motion.

At the September 2010 Board hearing, the Veteran testified that he used analgesics for pain, but tried to minimize use of the medication.  He testified further that when his symptoms were really bad, he had to sit or lie down and sometimes take Ibuprofen.  He also testified that damp weather sometimes aggravated his symptoms.  Primarily, activity or lifting more than 20 pounds triggered symptoms.  The Veteran added that his physician had suggested physical therapy, but his work schedule did not allow him to do it.  In response to questions from the undersigned, the Veteran testified he did not take time off from work due to the left hip, and he was last treated in either late 2008 or 2009.  The Board remanded for a current examination given testimony suggesting a worsening.

The January 2011 examination report reflects that the examiner conducted a review of the claims file.  The Veteran reported continuous pain, stiffness, sensation of the hip giving away, and that the left hip felt like it got stuck.  He reported intermittent use of a cane, and that he could walk three-quarters of a mile; but, used a walking stick to walk more than a half-mile.

Physical examination revealed the Veteran to walk with a mild limp.  There was pain and tenderness when at rest, and guarding of movement.  Motion on flexion was to 80 degrees; extension to 10 degrees; abduction to 22 degrees.  The Veteran could cross his legs; and toe-out more than 15 degrees.  The examiner noted objective evidence of pain on all movements, and increased shoe wear at the outer edge of the right shoe.  The examiner noted X-ray studies done in 2004 and 2007; and diagnosed mild to moderate left hip DJD.  He assessed impact on the Veteran's activities of daily living was moderate in all areas except recreation and sports; the impact of the left hip disability precluded activity in those areas.

The noted occupational impact of the left hip disability was decreased mobility due to pain, and difficulty carrying, reaching, and lifting items.  The Veteran reported he worked full time, and had missed three days from work during the prior 12 months.  He consulted a physician on two occasions.

Although the findings on examination show increased symptomatology of the left hip, they still continued to more nearly approximate the assigned 10-percent rating.  A higher rating was not met or approximated, as ROM in all spheres continued at the noncompensable rate.  38 C.F.R. § 4.71a. DCs 5251-5253.  Further, the examiner noted that, while repetitive-use testing revealed pain, it did not result in additional loss of ROM in either area as a result.  38 C.F.R. §§ 4.40, 4.45.  Hence, the assigned 10-percent continued to reasonably compensate the Veteran for his functional loss.  38 C.F.R. §§ 4.1, 4.10, 4.59.

In a January 2012 letter, the Veteran asserted that the severity of his left hip symptoms had increased, to include impacting his other lower extremities, and therefore his mobility.  He described numbness and tingling of the hip that affected his mobility, and he asserted the hip and given out on several occasions when the numbness and tingling started.  The Board again remanded for an examination.

The April 2013 examination report reflects that the examiner conducted a review of the claims file.  The Veteran reported daily left hip pain and stiffness.  He related that he wakened with 4/10 pain and stiffness in the morning.  He reported further that the pain radiated almost to the spine.  Prolonged sitting or standing triggered left hip pain.  On occasion the left hip gave out.  He denied flare-ups, as he reported his pain was "pretty steady."  He sometimes experienced pain from lifting things around the house, but usually walked it off fairly quickly.  He reported limitation in side bending, and related that bending to the left triggered left hip pain.  He reported further that prolonged sitting triggered numbness down the back of the leg; and, he favored his right leg when walking, especially when going up inclines.  

When asked about fatigue and weakness related to his left hip, the Veteran reported generalized fatigue and weakness to sleep apnea and other health conditions.  He did not indicate any fatigue and weakness due to the left hip.  The Veteran also reported that he took Motrin 800 mg three times a day for his pain.

Physical examination revealed no localized tenderness.  Flexion was to 90 degrees with onset of pain at 75 degrees.  Extension was to 5 degrees without pain.  Abduction was not lost beyond 10 degrees, but adduction was lost to the extent that the Veteran could not cross his legs.  Rotation was also lost to the extent he could not toe-out beyond 15 degrees.  Muscle strength was normal at 5/5 except on hip flexion, which was 4/5.  The examiner noted that there was an audible slight "pop" when the Veteran flexed the left hip.  There also was something of a sudden shift in the lower extremity when the left hip went from fully flexed back to neutral.  See 38 C.F.R. § 4.71a, Plate II.  The Veteran declined X-rays, as he had to return to work; and, the examiner noted that past X-rays already documented arthritis.

Upon receipt of the examination report, the AMC granted a separate 10-percent rating for limitation of extension of the thigh, left hip, effective April 11, 2013; and a separate rating for limitation of flexion of the thigh, left hip, evaluated as noncompensable, also effective April 11, 2013.  The AMC also re-characterized the DJD of the left hip was as impairment of the thigh, left hip, under DC 5003-5253 effective April 11, 2013 and the 10-percent evaluation was continued.

The examination report also reflects; that the Veteran could not toe-out more than 15 degrees.  The rating schedule; however, does not provide for separate ratings for limitation of abduction, adduction or rotation; but provides a single rating for limitations in those planes.  38 C.F.R. § 4.71a, DC 5253.  The Federal Circuit has held that where a diagnostic code contemplates limitation of motion in multiple planes, only a single rating is permitted.    Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

The criteria for higher or additional ratings were not met or approximated, as repetitive-use testing did not reveal additional functional impairment to warrant a higher or additional rating.  The examiner noted that repetitive-use resulted in pain on movement, less movement, weakened movement, disturbance of movement, and interference with sitting, standing, or weight bearing.  Nonetheless, the repetitive-use findings revealed an additional loss of 5 degrees on flexion, which the examiner attributed to pain.  Hip flexion to 85 degrees is well in excess of the 0 to 45 degrees that would warrant a 10-percent rating.  38 C.F.R. § 4.71a, DC 5252.  The examiner noted that weakened movement excess fatigability, incoordination, or flare-ups did not appear to play a role in the Veteran's symptomatology.  The examiner noted further that the Veteran's reported symptoms of numbness on prolonged sitting were not pathologic, and the neurologic examination was normal except for the decreased strength of 4/5.

Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran has reported some symptoms that are not specifically contemplated by the rating schedule, such as his hip giving way and the need be off his feet.  There is not; however, evidence of exceptional factors such as frequent hospitalizations or marked interference with employment.

The examination report reflects that the Veteran reported he still worked as a foreman in an automotive shop.  On occasion he was called in when technicians could not figure out a problem, but overall he performed managerial functions.  He has reported only missing a few day of work per year.  Thus, the criteria for referral for extraschedular consideration are not met.  

The assigned rating, to include the separate rating awarded by the AMC and the one allowed by the Board, reasonably compensates the Veteran for the functional loss due to the left hip disability.  38 C.F.R. §§ 4.1, 4.10, 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

As noted earlier, the outpatient records note the Veteran's complaints of chronic left hip pain and his use of Motrin for relief, but they do not record examination findings related to the left hip that would meet or approximate higher ratings in either sphere of motion.  Hence, the Board finds that April 11, 2013, the date of the examination, is the earliest date factually ascertainable that the evidence showed entitlement to separate ratings for LOM on extension and rotation so that the Veteran could not toe-out more than 15 degrees.  38 C.F.R. § 3.400.  Thus, the Board finds the Veteran has received staged ratings where indicated by the evidence.

In reaching this decision the Board considered the doctrine of reasonable doubt and afforded it where indicated.  Otherwise, as the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial compensable rating for limitation of flexion of the left hip is denied.

Entitlement to an initial separate rating higher than 10 percent for limitation of extension of left hip since April 11, 2013; and for a compensable rating prior to that date, is denied.

Entitlement to an initial rating higher than 10 percent for limitation of adduction or abduction of the left hip is denied.

Entitlement to an initial separate rating of 10 percent for limitation of rotation is granted, effective April 11, 2013.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


